Exhibit 10.1

(Cover)

Confidential

Contract for Listing Company Shares On the Overseas Market for
Guangdong Hongmao Industrial Co., Ltd

September 2008

Contract for Listing Company Shares On
the Overseas Stock Market

Between        Party 1:  Guangdong Hongmao Industrial Co., Ltd 
                  Address: Room 4002 Fuliyinglong Square, 76                  
Huangpudadao, Tianhe District, Guangzhou    Telephone: 37667560      Legal
Representative: Gang Xiang    Occupation: Chairman of Board of Directors    And 
      Party 2:  Future Canada China Environment Inc. (U.S.A)    Registered
Address:  114 W. Magnolia Street, Suite # 437      Bellingham, WA 98225     
U.S.A    Legal Representative:  Jessica Chiang    Occupation:  President   
Authorized Agent:  Kin Bun Kwong    Occupation:  Deputy President 


After friendly negotiations, Party 1 and Party 2 have entered an agreement in
relation with the matters that Party 2 assists Party 1 to list Party 1’s company
shares on the North American market. Party 1 and Party 2 agree as follows:

     1.     

Both Parties agree to apply the internationally recognized practice of “Share
Exchange Agreement”. This means that Party 1 shall purchase Party 2’s company
shares by contract and re-organize its assets and that Party 2 shall assist
Party 1 to get listed its company shares on the NASDAQ Stock Market to sell its
company shares to the public.

 

Ying Sun  Translator & Interpreter  (604) 258-9337 

 


--------------------------------------------------------------------------------

     2.     

After both Parties confirm to apply the above mentioned method, Party 2 shall
execute a formal Purchase and Sale Contract.

       3.     

After execution of the Purchase and Sale Contract, both parties shall conduct
cross- examinations between the purchasing company and the purchased company,
including their business history, business background and company liabilities,
etc.

       4.     

Prior to the completion date of the purchase and sale, both parties shall obtain
the documents executed by its shareholders indicating that the shareholders
agree to the purchase and sale of shares of the company.

       5.     

Party 1 shall provide to Party 2 with the audited financial statements for the
company’s basic accounting information and assets information.

       6.     

Party 1 shall provide to Party 2 with audited financial statements for previous
two years.

       7.     

Party 1 shall provide to Party 2 with a development plan for the next five years
(Commercial Plan).

       8.     

Party 1 shall provide to Party 2 with a plan for increasing the company capital
and shares, explaining usage of the capital and its financial effects.

       9.     

The above - mentioned documents should be in the languages of English and
Chinese.

 

     10.   

Party 1 shall be responsible for payments in the amount of approximately one
million RMB for the American auditors who conduct audit for the company in
accordance with the American stock market audit standard procedures and the
American stock market requirements.

       11.   

Party 2 shall authorize certified auditors and lawyers, who are recognized by
the North American Stock Exchange Committee, to prepare “Plan for Listing Shares
on the Overseas Stock Market” in pursuant to the business of Party 1.

 



Ying Sun  Translator & Interpreter  (604) 258-9337 



 

 

 




--------------------------------------------------------------------------------

     12.     

Party 2 shall authorize stock brokers and public relation companies registered
in the North America for stock promotions and stock sales in the stock market.

       13.     

Party 2 shall be responsible for all expenses occurred overseas for listing
stocks in the United States of America for Party 1, inclusive of expenses for
hiring securities lawyers, auditors, guarantors and consultants, etc.

       14.     

After completion of purchase and sale, Party 1 shall register itself as a
foreign enterprise inside China and invest all the foreign capital collected
into its development projects.

       15.     

Both Parties shall not breach of this contract and damage other party’s interest
during enforcement of this contract. In the event that any party damages other
party’s interest, the damaged party has the right to claim for compensation for
financial lost from the Party whom breaches the contract.

       16.     

In the event that any dispute between the parties occur during enforcement of
this contract, both parties shall solve the dispute by negotiations or shall
seek for mediation through arbitration authorities. Provided that the dispute is
unable to be solved by negotiations and arbitration, it should be solved by law
proceedings. Any Party has the right to commence legal proceedings in courts.

       17.     

In the event that this contract is unable to be enforced before it is expired
due to force majeure, this contract shall cease to be effective automatically.

       18.     

Both parties shall continue to negotiate any terms that have not mentioned in
this contract. Any additional terms shall be attached to this contract as an
appendix of this contract and they shall bear the same legal power as this
contract.

       19.     

This contract shall be effective as soon as it is executed by the
representatives of both parties. The effective days shall begin from September
18, 2008 to February 30, 2009 when the purchase and sale of the company shares
is completed. Any party who cause delay of the completion of the purchase and
sale of the company shares shall be responsible to pay to the other party for
the expenses spent by the other party for the purchase and sale of the company
shares.

 

Ying Sun  Translator & Interpreter  (604) 258-9337 

 

 

 

--------------------------------------------------------------------------------

     20.     

This contract is made in two copies and written in Chinese: both copies bear the
same legal power.

       21.     

This contract was executed in Guangzhou, China.

 

 

Representative of Party 1: GANG XIANG (Signature) 
                                        (Stamp of Guangdong Hongmao 
                                        Industrial Co., Ltd)    Representative
of Party 2: KIN BUN KWONG (Signature)    September 18, 2008 

 

 

 

 

 

 

 

 


 

Ying Sun  Translator & Interpreter  (604) 258-9337 

 

 

 


--------------------------------------------------------------------------------